tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date contact person identification_number telephone number employer_identification_number number release date uniform issue list numbers legend q _g q m e dear this responds to your request for rulings on the effect of the agreement described below on your status as an organization described in sec_501 c a and b a vi of the internal_revenue_code the i r c and on your liability for unrelated_business_income_tax under sec_511 through you are exempt from federal_income_tax under sec_501 c of the internal_revenue_code you are not a private_foundation within the meaning of sec_509 because you are described in sec_509 and sec_170 a vi your mission is to inform and educate the american public about q to advocate for _g and conduct research on g you attempt to disseminate the results of your research as broadly as possible you distribute your research results primarily through your website and through the media including print radio television and online media you maintain an archive of q data known as your e product the e product can be accessed over your website for non-commercial purposes you may allow commercial use of the e product for a fee you have entered into an agreement the agreement with m a for-profit major media organization the agreement has an initial term of three years subject_to certain early termination and renewal rights under the agreement you agree to provide substantial portions of the results of your research the information to m and m agrees to pay a periodic fixed fee to you and to make the information available to users of its electronic products and services the agreement defines the information as current data delivered on a monthly basis and a historical file of data going back several years the information shall consist of your entire e product specifically you agree to collect code and process the information and to deliver the information tom in a format and at the delivery frequency specified in the agreement you grant m a nonexclusive worldwide right to use store reproduce create derivative works from display and deliver the information or any part thereof in addition m has the right to use the information for internal business purposes to market and sell its services for research and reporting by its multimedia news operation in its generic fair value composite or theoretical prices or ratings or other similar pricing or rating models and the development and distribution of its proprietary and descriptive databases and for educational_purposes during the term of the agreement you agree not to deliver all or a substantial portion ie percent or more of the information to any of the twelve companies listed on a schedule of the agreement m acknowledges that substantial portions of the information are in the public domain and that you do not purport to grant to m any intellectual_property rights in such information that is in the public domain m represents warrants and covenants that it will use commercially reasonable efforts to incorporate the information into its product so as to support your objective of broadly disseminating the information if m exercises its right to terminate the agreement other than for cause before the expiration of the initial term it is obligated to pay you a fixed termination fee in addition upon termination of the agreement m has an option to purchase for a separate fee a perpetual license to use the information preyiously provided to it during the agreement's term rulings requested you have requested the following rulings your performance of the agreement and receipt of fees thereunder will not jeopardize your status as an organization exempt from tax under sec_501 c or as an organization that is not a private_foundation your performance of the agreement is not an unrelated_trade_or_business the periodic and termination fees that are or may be payable to you under the agreement are not royalties sec_501 a exempts from federal income_taxation organizations described in sec_501 c sec_501 c describes organizations organized and operated for charitable educational and other enumerated exempt purposes sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business as defined in sec_513 regularly carried on less certain allowable deductions that are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 excludes all royalties from unrelated_business_taxable_income sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c sec_1 c -1 d i includes educational among the list of purposes for which an organization described in sec_501 may be exclusively organized and operated sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for one or more of the purposes specified in subdivision i above unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d i provides that the term educational as used in sec_501 c relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_513-1 d provides in general that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question-the activities that is of producing or distributing the goods or performing the services involved-and the accomplishment of the organization's exempt purposes sec_1_513-1 d provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved it is financed by contributions from lake front property revrul_70_186 c b concerns an organization that was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features owners from members of the community adjacent to the lake and from municipalities bordering the lake the organization's principal activity is to treat the water to remove algae and to otherwise improve the condition of the water for recreational purposes these activities constitute charitable activities insofar as they insure the continued use of the lake for public recreational purposes the benefits to be derived from the organization's activities flow principally to the general_public through the maintenance and improvement of public recreational activities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization's operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners accordingly it is held that the organization is exempt from federal_income_tax under sec_501 c revrul_75_196 c b concerns an organization the principal activity of which is to maintain a law library that is located in the same building as the headquarters of the local bar association an organization described in sec_501 c the organization's support is derived primarily from contributions by the local bar association the rules of the library provide that the facilities are available for use only by members of the local bar association membership in the bar association is open to all members of the legal profession in good standing with an office or residence in the municipality the fact that access to and use of the library facilities are limited to a designated class of persons is not necessarily a bar to recognition of exemption under sec_501 c what is of importance is that the class benefited be broad enough to warrant a conclusion that the educational facility or activity is serving a broad public interest rather than a private interest and is therefore exclusively educational in nature the library facilities are available to a significant number of people the fact that attorneys who use the library may derive personal benefit in the practice of their profession from the information garnered thereby is incidental to this purpose and is in most instances a logical by-product of an educational process therefore the limitation of the use of the facilities is reasonable and does not prejudice the exclusively educational nature and purpose of the facility accordingly the organization qualifies for exemption under sec_501 c revrul_80_295 c b concerns an organization that was created as a national governing body for amateur athletics to promote systematic physical exercise and education and foster interest in amateur sports among the public at large and to encourage widespread public participation in athletics and recreational sports the organization sponsors supervises and regulates programs in a number of different amateur sports it also arranges for and coordinates open competition for amateur athletics at the local state regional and national levels the organization receives income each year from the sale of exclusive television and radio broadcasting rights to an independent_producer who contracts with a commercial network to broadcast many of the athletic events sponsored supervised and regulated by the organization the broadcasting of the athletic events promotes the various amateur sports fosters widespread public interest in the benefits of its nationwide amateur athletic program and encourages public participation therefore the organization's sale of broadcasting rights and the resultant broadcasting of its athletic events contributes importantly to the accomplishment of its exempt purposes is substantially related to the purposes constituting the basis for the organization's exemption and therefore is not unrelated_trade_or_business within the meaning of sec_513 section dollar_figure of revproc_2014_4 i r s states that t he service may decline to issue a letter_ruling or a determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case analysis issue a whether the performance of the agreement and the receipt of fees thereunder would jeopardize your status as an organization exempt from tax under sec_501 to be described in sec_501 an organization must be operated exclusively for an exempt_purpose sec_1 c -1 a an organization is regarded as operated exclusively of exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes sec_1 c -1 c exempt purposes include educational_purposes sec_1 c -1 d f the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 your exempt educational purpose is to inform and educate the american public about q and to advocate for - you achieve this purpose by tracking assembling and disseminating unbiased information regarding g your performance of the agreement serves to disseminate the information more broadly and thus helps to accomplish your educational_purposes however the agreement also benefits m by allowing it to use the information to market and sell its services for research and reporting by its news operations and to develop and distribute its proprietary databases although an organization's operations may be deemed to be beneficial to the public if they also serve private interests other than incidentally the organization is not entitled to exemption under sec_501 sec_1_501_c_3_-1 sec_1 c -1 d ii the word incidental in this context has both qualitative and quantitative connotations to be incidental in the qualitative sense the private benefit must be a necessary concomitant of the activity which benefits the public at large in other words the benefit to the public cannot be achieved without necessarily benefiting certain private individuals a benefit is quantitatively insubstantial only if it is insubstantial as measured in the context of the overall public benefit conferred by the activity see revrul_70_186 under the circumstances we conclude that the benefit conferred on m under the agreement is both qualitatively and quantitatively incidental it is qualitatively incidental because the benefits under the agreement flow primarily to the general_public by enabling you to disseminate the information to a wider audience ie the subscribers tom's services m does not have an exclusive right to or exclusive use of the information which is otherwise available to the general_public for free over your website m is merely a means by which to broaden the dissemination of the information and thereby to accomplish your exempt purposes more effectively in addition the benefit conferred on m is quantitatively incidental because the benefit derived by m in being able to include the information in its package of services is insubstantial in comparison with the benefit obtained by the users of those services in addition the agreement does not confer an impermissible private benefit on m's subscribers by their nature exempt educational activities serve public purposes by providing direct benefits to private parties the public policy sought to be effected necessitates the dissemination of information and training to individuals whose increased capabilities may generally serve to improve the public welfare further in an educational context an organization may be determined to be operating for public purposes even if the general_public does not have the same direct access to the educational program as does some smaller restricted_group see revrul_75_196 although the agreement will benefit only subscribers tom's services the population served is broad enough to warrant a conclusion that the agreement serves a broad public interest therefore your performance of the agreement and your receipt of fees thereunder furthers your exempt_purpose serves a public and not a private interest and consequently will not jeopardize your status as an organization described in sec_501 c issue whether the performance of the agreement and the receipt of fees thereunder would jeopardize your status as an organization that is not a private_foundation we decline to rule on whether the performance of the agreement and the receipt of fees thereunder would jeopardize your status as an organization that is not a private_foundation because of the factual nature of the issue see revproc_2014_4 i r s section issue whether the performance of the agreement is an unrelated_trade_or_business for purposes of the tax imposed under sec_511 on an exempt organization's unrelated_business_taxable_income as defined in sec_512 an unrelated_trade_or_business is a trade_or_business the conduct of which is not substantially related to the organization's performance of its exempt functions sec_513 a trade_or_business is substantially related to exempt purposes if the production or distribution of the goods or the performance of the services from which the gross_income is derived contributes importantly to the accomplishment of the organization's exempt purposes sec_1_513-1 d your exempt educational purpose is to inform and educate the american public about q and to advocate for g you accomplish this purpose by disseminating unbiased information on the subject of g over your website and through various media outlets m is a global news and media organization with a large subscriber base for its information services the performance of the agreement will enable you to disseminate the information to m's subscribers thus making the information more widely available and contributing importantly to the accomplishment of your exempt_purpose of informing and educating the american public about q and g see revrul_80_295 consequently the performance of the agreement is substantially related to your exempt_purpose and not an unrelated_trade_or_business issue whether the fees that are payable to you under the agreement constitute royalties within the meaning of sec_512 sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 defines unrelated_business_taxable_income as gross_income derived from an unrelated_trade_or_business sec_512 excludes all royalties from unrelated_business_taxable_income thus the issue of whether the fees payable to you under the agreement constitute royalties would be relevant only if such fees were gross_income derived from an unrelated_trade_or_business since we have concluded that the performance of the agreement is not an unrelated_trade_or_business the fees payable under the agreement are not gross_income derived from an unrelated_trade_or_business consequently there is no need to address this issue rulings accordingly based on the information submitted we rule as follows 1a your performance of the agreement and receipt of fees thereunder will not jeopardize your status as an organization exempt from tax under sec_501 c of the code b because of the factual nature of the issue we decline to rule on whether your performance of the agreement and receipt of fees thereunder would jeopardize your status as an organization that is not a private_foundation your performance of the agreement is not an unrelated_trade_or_business within the meaning of sec_513 of the code insofar as the periodic and termination fees payable to you under the agreement are not gross_income derived from an unrelated_trade_or_business there is no need to rule on whether such fees are royalties this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seta manager exempt_organizations technical enclosure notice
